Citation Nr: 0729389	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  He died in October 2000.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the appellant testified at video conference 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of the hearing is associated with the 
record.  

Following the issuance of a statement of the case in March 
2003, the appellant's representative submitted additional 
evidence directly to the Board, along with a motion to file 
out of time.  In September 2007, the undersigned granted the 
motion.  Although the appellant has not waived initial 
consideration of this evidence by the RO, since the Board is 
granting her claim referral to the RO is not warranted.  See 
38 U.S.C.A. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  The veteran died in October 2000 with the immediate cause 
of death being metastatic adenocarcinoma according to the 
certificate of death.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  Effective May 8, 2001, VA determined that a positive 
association existed between exposure to herbicides and the 
subsequent development of Type II diabetes mellitus.  The 
veteran served in the Republic of Vietnam during the Vietnam 
era and is presumed to have been exposed to herbicides.

4.  There is competent evidence of a finding that the 
veteran's Type II diabetes mellitus significantly contributed 
to his death.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
Type II diabetes mellitus, a disease presumably incurred in 
active service, contributed to the veteran's death.  
38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

The Board will not address whether all the criteria of the 
VCAA were met as to the claim for service connection for the 
cause of the veteran's death in view of the disposition 
reached herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Cause of Death

Under the legal authority in effect currently, and at the 
time of the veteran's death, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 C.F.R. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

In addition, regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2007).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 
38 U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).  Presumption of service connection for 
exposure to herbicides has also been established for cancer 
originating in the respiratory tract and from the prostate.  
38 C.F.R. § 3.309(e) (2007).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Except under circumstances not present here, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (2006).

The veteran died in October 2000, with the immediate cause of 
death listed on the death certificate as being metastatic 
adenocarcinoma.  At the time of the veteran's death, he was 
not service connected for any disability, having been denied 
service connection for adenocarcinoma with metastases to the 
liver and lung due to exposure to Agent Orange and for 
diabetes as not well grounded, by an August 2000 rating 
decision.  The appellant claims that the veteran's death was 
related to his military service.  

During her hearing, the appellant testified that the veteran 
served in combat in the Republic of Vietnam, where he was 
exposed to herbicides; that he had a general diagnosis of 
cancer throughout his entire body, including lung cancer; and 
that her claim should be granted as lung cancer is a disease 
subject to presumptive service connection due to exposure to 
herbicides.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that, with resolution of reasonable doubt in the 
appellant's favor, the evidence supports the award of service 
connection for the cause of the veteran's death.  The 
evidence in favor of the appellant's claim are service 
personnel records, private treatment records showing that the 
veteran was diagnosed with Type II diabetes mellitus prior to 
being diagnosed with cancer; the results of a July 2000 VA 
Agent Orange Registry examination; and a July 2007 medical 
opinion, recently submitted to the Board.  The veteran's DD 
Form 214 reveals that the veteran served in combat in the 
Republic of Vietnam between December 1969 and February 1971 
and thus he is presumed to have been exposed during such 
service to an herbicide agent.  Private medical records and 
results of a July 2000 VA Agent Orange Registry examination 
show that the veteran was diagnosed with Type II diabetes 
mellitus, a disease presumably incurred in active service due 
to exposure to herbicides, prior to being diagnosed with 
cancer.  In a July 2007 letter, the private physician, who 
signed the veteran's certificate of death, stated that it 
should be amended to include the diagnosis of diabetes 
mellitus in section 34 - "Immediate Cause."  In support, 
this physician noted that the diagnosis of diabetes mellitus 
was well established in the medical record prior to the 
diagnosis of cancer; that underlying diabetes mellitus 
affects a number of body systems and can lead to an increase 
in morbidity; and that the medical literature has many 
examples of diabetics with poorer outcomes in studies due to 
the fact that they have diabetes.  He opined with an 
acceptable degree of medical certainty that the veteran's 
diabetes was a significant condition contributing to the 
veteran's death.

The evidence against the appellant's claim is a May 2007 
independent medical examiner's (IME) opinion.  Based upon 
review of the factual evidence of record, this specialist 
determined that it was not possible to state that the 
veteran's fatal metastatic adenocarcinoma had its origin from 
either his respiratory tract or from his prostate.  He 
concluded that the veteran most likely died of adenocarcinoma 
of the pancreas. 

The Board finds that the evidence in favor of the appellant's 
claim outweighs the evidence against her claim.  First, the 
physician who provided the favorable opinion signed the 
veteran's original certificate of death and also reviewed the 
May 2007 IME opinion, private and VA medical records, and the 
veteran's service medical records.  Thus, this physician had 
personal knowledge of the veteran's health condition prior to 
and at the time of his death.  Second, his opinion was 
definitive in that there was no doubt in the physician's mind 
that the veteran's diabetes mellitus significantly 
contributed to the veteran's death.  The IME merely 
determined that the veteran's cancer did not originate in his 
respiratory tract or from the prostate.  He was not asked to 
comment on whether the veteran's diabetes mellitus 
contributed to the veteran's demise, which gives less weight 
to that opinion.  When, as here, the evidence is in balance, 
it is resolved in favor of the appellant.

Accordingly, based upon the above findings, the Board has 
determined that service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


